DETAILED ACTION
	In Patent Board Decision filed on 08/18/2021 Claims 44- 55 are pending. Claims 44- 55 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 44- 55 are allowed.
The following is an examiner’s statement of reasons for allowance: (1) the “polymer solution” of claim 44 is not equivalent to the polymer film that is softened or partially dissolved as taught by US 2011/0270221 A1 (“Ross”), Nanofabrication with Molds & Stamps (“Gates”), and Single-pulse ultrafast-laser machining of high aspect nano-holes at the surface of SiO2 (“White”); and (2) there is no reasonable expectation of success that the combination of Ross and White would result in forming nanofibers with an aspect ratio of at least ten-to-one as claimed. See Ex Parte Hofmeister, No. 2021-000775 (P.T.A.B. Aug. 18, 2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744